      Case 4:15-cv-00404-WS-EMT Document 61 Filed 06/17/21 Page 1 of 2



                                                                         Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




DANA S. CANNON,

      Petitioner,

v.                                                        4:15cv404–WS/EMT

MARK S. INCH,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 56) docketed April 23, 2021. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. Petitioner (“Cannon”)

has filed objections and amended objections (ECF Nos. 59 & 60) to the magistrate

judge’s report and recommendation.

      The undersigned has reviewed the record in light of Cannon’s objections but

finds no basis upon which to reject the magistrate judge’s report and

recommendation. The undersigned agrees that Cannon has failed to demonstrate
      Case 4:15-cv-00404-WS-EMT Document 61 Filed 06/17/21 Page 2 of 2



                                                                            Page 2 of 2

that she is entitled to relief under 28 U.S.C. § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 60) is

ADOPTED and incorporated by reference into this order.

      2. Cannon’s § 2254 habeas corpus petition (ECF No. 1) is DENIED.

      3. A certificate of appealability is DENIED.

      4. The clerk shall close the case.

      DONE AND ORDERED this                17th   day of   June   , 2021.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
